     Case 2:20-cv-01355-JAM-DB Document 12 Filed 10/02/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8
                            UNITED STATES DISTRICT COURT
 9
                           EASTERN DISTRICT OF CALIFORNIA
10
     VALERIE BROOKS individually                CASE NO. 2:20-CV-01355-JAM-DB
11   and on behalf of all others similarly
     situated,                                  ORDER GRANTING THIRD
12                                              STIPULATION TO EXTEND TIME
                       Plaintiff,               TO RESPOND TO INITIAL
13                                              COMPLAINT
     v.
14
     MARRIOTT INTERNATIONAL,                    [ECF No. 11]
15   INC. d/b/a THE RITZ-CARLTON
     HOTEL COMPANY, LLC, a
16   Delaware limited liability company;
     and DOES 1 to 10, inclusive,
17
                       Defendants.
18

19          FOR GOOD CAUSE SHOWN, the Court hereby grants the joint motion to
20   extend time to respond to the initial complaint by twenty-eight days. The deadline
21   for Defendant, Marriott International, Inc. d/b/a The Ritz-Carlton Hotel Company,
22   LLC to respond to Plaintiff Valerie Brooks’ Complaint is extended from
23   September 30, 2020 to October 28, 2020.
24          IT IS SO ORDERED.
25
     DATED: October 1, 2020                    /s/ John A. Mendez
26
                                               HONORABLE JOHN A. MENDEZ
27                                             UNITED STATES DISTRICT COURT JUDGE
28

                                                 1
          ORDER GRANTING THIRD STIPULATION TO EXTEND TIME: CASE NO. 3:20-CV-01249-W-KSC
